Title: Report on the Petition of Hugh Cunningham, [21 November 1792]
From: Treasury Department,Hamilton, Alexander
To: Speaker of the House of Representatives



[Philadelphia, November 21, 1792Communicated on November 22, 1792]
[To the Speaker of the House of Representatives]

The Secretary of the Treasury, to whom was referred by the House of Representatives, the petition of Hugh Cunningham, submits the following report thereupon.
Respectfully referring the House of Representatives, to his report of the 17th Instant, on the subject of depreciation generally; The Secretary begs leave to add,
That the claim of the petitioner is in the capacity of an Officer of the State of Pennsylvania, and has reference to that State only, on the part of which it appears to have been rejected.
Which is humbly submitted

Alexander Hamilton,Secretary of the Treasury
Treasury Department,November 21st 1792

